

115 HRES 730 IH: Supporting the goals and ideals of Career and Technical Education Month.
U.S. House of Representatives
2018-02-07
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



IV115th CONGRESS2d SessionH. RES. 730IN THE HOUSE OF REPRESENTATIVESFebruary 7, 2018Mr. Langevin (for himself, Ms. Barragán, Mr. Blum, Mr. Brown of Maryland, Mr. Carter of Texas, Mr. Comer, Mrs. Comstock, Mr. Costello of Pennsylvania, Mrs. Davis of California, Mr. Michael F. Doyle of Pennsylvania, Mr. Fitzpatrick, Mr. Heck, Ms. Jayapal, Mr. Johnson of Georgia, Mr. Kennedy, Mr. King of Iowa, Mr. Krishnamoorthi, Ms. Kuster of New Hampshire, Mr. Larsen of Washington, Mrs. Lawrence, Mr. Lawson of Florida, Mrs. Love, Mr. Luetkemeyer, Mr. Ben Ray Luján of New Mexico, Mr. McNerney, Mr. Nolan, Mr. Pocan, Mr. Ryan of Ohio, Ms. Shea-Porter, Mr. Simpson, Ms. Slaughter, Mr. Smith of Washington, Mr. Soto, Mr. Thompson of Pennsylvania, Mr. Upton, Mr. Veasey, Mr. Westerman, Ms. Wilson of Florida, Mr. Yarmuth, and Ms. Hanabusa) submitted the following resolution; which was referred to the Committee on Education and the WorkforceRESOLUTIONSupporting the goals and ideals of Career and Technical Education Month.
	
 Whereas a competitive global economy requires workers who are prepared for skilled professions; Whereas, according to Deloitte and the Manufacturing Institute, 84 percent of executives agree that there is a talent shortage in manufacturing in the United States, including talent for front-line worker jobs such as machinists, operators, craft workers, distributors, and technicians;
 Whereas career and technical education (referred to in this preamble as CTE) ensures that competitive and skilled workers are ready, willing, and capable of holding jobs in high-wage, high-skill, and in-demand career fields such as science, technology, engineering, art and design, mathematics, nursing, allied health, construction, information technology, energy sustainability, and many other career fields that are vital in keeping the United States competitive in the global economy;
 Whereas CTE helps the United States meet the very real and immediate challenges of economic development, student achievement, and global competitiveness;
 Whereas the United States has 30,000,000 jobs providing an average income of $55,000 per year that do not require a bachelor's degree yet increasingly require some level of postsecondary education;
 Whereas nearly 12,000,000 students are enrolled in CTE across the country with CTE programs in thousands of CTE centers, comprehensive high schools, career academies, and CTE high schools, and nearly 1,600 2-year colleges;
 Whereas CTE matches employability skills with workforce demand and provides relevant academic and technical coursework leading to industry-recognized credentials for secondary, postsecondary, and adult learners;
 Whereas CTE affords students the opportunity to gain the knowledge, skills, and credentials needed to secure careers in growing, high-demand fields;
 Whereas secondary CTE is associated with a lower probability of dropping out of high school and a higher likelihood of graduating on-time;
 Whereas, according to an American Federation of Teachers poll, 94 percent of parents approve of expanding access to CTE and other programs that prepare students for jobs;
 Whereas students at schools with highly integrated rigorous academic and CTE programs have significantly higher achievement in reading, mathematics, and science than students at schools with less integrated programs; and
 Whereas February 23, 2018, marks the 101st anniversary of the signing of the Act of February 23, 1917 (commonly known as the Smith-Hughes Vocational Education Act of 1917) (39 Stat. 929, chapter 114), which was the first major Federal investment in secondary CTE and laid the foundation for the bipartisan, bicameral support for CTE that continues as of February 2018: Now, therefore, be it
	
 That the House of Representatives— (1)supports the designation of Career and Technical Education Month to celebrate career and technical education across the United States;
 (2)supports the goals and ideals of Career and Technical Education month; (3)recognizes the importance of career and technical education in preparing a well-educated and skilled workforce in the United States; and
 (4)encourages educators, school counselors, guidance and career development professionals, administrators, and parents to promote career and technical education as a respected option for students.
			